Citation Nr: 0005263	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  94-43 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to assignment of a higher (compensable) 
evaluation for chondromalacia of the left knee.  

2.  Entitlement to assignment of a higher (compensable) 
evaluation for retropatellar syndrome of the right knee.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to May 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1994 rating decision.  The case now 
returns to the Board following completion of development made 
pursuant to its December 1998 remand.  

The Board notes that the U.S. Court of Veterans Appeals (now 
the U.S. Court of Appeals for Veterans Claims, hereinafter 
the Court), in Fenderson v. West, 12 Vet. App. 119 (1999) 
held, in part, that the RO never issued a statement of the 
case concerning an appeal from the initial assignment of a 
disability evaluation, as the RO had characterized the issue 
in the statement of the case as one of entitlement to an 
increased evaluation.  Fenderson involved a situation in 
which the Board had concluded that the appeal as to that 
issue was not properly before it, on the basis that a 
substantive appeal had not been filed.  This case differs 
from Fenderson in that the appellant did file a timely 
substantive appeal concerning the initial rating to be 
assigned for the disability at issue.  The Board observes 
that the Court, in Fenderson, did not specify a formulation 
of the issue that would be satisfactory, but only 
distinguished the situation of filing a notice of 
disagreement following the grant of service connection and 
the initial assignment of a disability evaluation from that 
of filing a notice of disagreement from the denial of a claim 
for increase.  Moreover, the appellant in this case has 
clearly indicated that what he seeks is the assignment of a 
higher disability evaluation.  Consequently, the Board sees 
no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as one of entitlement to the 
assignment of a higher disability evaluation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1883).  Therefore, the Board will not 
remand this matter solely for a re-characterization of the 
issue in a new statement of the case.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's chondromalacia of the left knee is 
currently manifested by complaints of pain and stiffness in 
the knee, exacerbated by standing for 15 to 20 minutes, and 
slight objective evidence of pain on motion that was limited 
to 134 degrees of flexion.  

3.  The veteran's retropatellar syndrome is manifested by 
complaints of pain and stiffness in the right knee, 
exacerbated by standing for 15 to 20 minutes, with objective 
evidence of pain on extremes of motion that was limited to 
130 degrees of flexion.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent, and no 
higher, for chondromalacia of the left knee have been 
satisfied.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, Plate II, 4.71a, Codes 5257, 5260, 5261 
(1999).  

2.  The criteria for an evaluation of 10 percent, and no 
higher, for retropatellar syndrome of the right knee have 
been satisfied.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, Plate II, 4.71a, Codes 5257, 5260, 5261 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, I note that the veteran has presented a well-
grounded claim with respect to an increased rating for the 
service-connected left and right knee disabilities.  That is, 
he has presented a claim that is plausible.  Cf. Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating).  
I am also satisfied that all appropriate development has been 
accomplished and that VA has no further duty to assist the 
veteran.  All relevant facts have been properly developed.  
The recent examinations provide sufficient information to 
rate the disabilities in accordance with the applicable 
rating code.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for chondromalacia of the left knee and retropatellar 
syndrome of the right knee in a January 1994 rating decision.  
Noncompensable ratings were assigned to these disabilities.  
These are the veteran's current ratings.  

The veteran contends that he has arthritis and limitation of 
motion in the left knee.  He also complains of stiffness, 
limitation motion of some degree of industrial impairment as 
a result of disability.  A consequence, he contends that he 
is entitled to a compensable rating for each of the knee 
disabilities.  

Left knee.

In this case, the most recent VA examinations show that the 
veteran has limitation of flexion to 134 degrees.  The 
veteran has not demonstrated the flexion limited to 45 
degrees required for a 10 percent evaluation.  
38 C.F.R. § 4.71, Code 5260.  The veteran's extension was 
within normal limits as indicated by the recorded finding of 
zero degrees.  38 C.F.R. § 4.71, Plate II.  A compensable 
rating requires extension limited to 10 degrees.  
38 C.F.R. § 4.71a., Code 5261.  

Likewise, the most recent VA examination failed to show that 
the presence of lateral instability or subluxation in the 
left knee.  Consequently, the veteran does not qualify for a 
higher rating under the provisions of 38 C.F.R. § 4.71a, Code 
5257.  

While I note that the previous VA examination in June 1993 
reflects an impression that the veteran has arthritis, this 
impression was not verified on X-ray examination.  For 
example, the views of the knees failed to reveal any 
pertinent abnormalities.  

Right knee.  

In this case, the most recent VA examinations show that the 
veteran has limitation of flexion to 130 degrees.  The 
veteran has not demonstrated the flexion limited to 45 
degrees required for a 10 percent evaluation.  
38 C.F.R. § 4.71, Code 5260.  The veteran's extension was 
within normal limits as indicated by the recorded finding of 
zero degrees.  38 C.F.R. § 4.71, Plate II.  A compensable 
rating requires extension limited to 10 degrees.  
38 C.F.R. § 4.71a., Code 5261.  

Likewise, the most recent VA examination failed to show that 
the presence of lateral instability or subluxation in the 
right knee.  Consequently, the veteran does not qualify for a 
higher rating under the provisions of 38 C.F.R. § 4,71a, Code 
5257.  

Again, while I note that the previous VA examination, in June 
1993 reflects an impression that the veteran has arthritis, 
this impression was not verified on X-ray examination.  For 
example, the views of the knees failed to reveal any 
pertinent abnormalities.  

Functional Loss Due to Pain

However, the veteran has demonstrated the functional loss due 
to pain in each that would be equivalent to an evaluation in 
excess of the current schedular zero percent rating.  
38 C.F.R. §§ 4.40, 4.45, 4.59; De Luca v. Brown, 8 Vet. 
App. 202 (1995).  

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

The veteran demonstrated pain on extremes of motion at the 
February 1999 VA joints examination.  He was determined to 
have 15 percent functional impairment in the knees.  The 
examiner noted in addition that the veteran had arthralgias 
of the knees with functional loss due to pain.  "The extent 
to which the veteran experiences pain or weakness is in 
question, as he takes very little for pain, uses no cane or 
appliance and walks well and the knee (sic) is stable."  

Nevertheless, it is clear that the preponderance of the 
evidence favors a 10 percent evaluation for chondromalacia of 
the left knee and a 10 percent rating for retropatellar 
syndrome of the left knee.  Because the functional loss is 
due to painful motion determined to be slight in degree, 
however, there is no basis upon which to consider functional 
loss to be equivalent to an evaluation in excess of 10 
percent.  


Extraschedular Rating

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required any recent hospitalization for his service-
connected knee disabilities.  Moreover, although he has 
indicated some degree of impairment of his industrial 
activities due to service-connected knee symptoms, he has not 
demonstrated marked impairment of vocational activities.  In 
view of the foregoing, there is not basis for consideration 
for an extraschedular rating at this time.  


ORDER

A 10 percent rating for chondromalacia of the left knee is 
granted, subject to regulations applicable to the payment of 
monetary awards.  

A 10 percent rating for retropatellar syndrome of the right 
knee is granted, subject to regulations applicable to the 
payment of monetary awards.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

